Citation Nr: 9933495	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The appellant had active duty service from February 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the appellant's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and dementia.  A notice of disagreement was 
received only as to the denial of the claim for PTSD.  


FINDING OF FACT

The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
service medical records ("SMRs") are not available and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); 

Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board 
is also under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing a decision in an unrelated case, the RO 
requested the NPRC to obtain the veteran's service medical 
records.  In May 1983, the NPRC reported that the veteran's 
service medical records could not be found.  In June 1997, 
subsequent to a second request for the veteran's SMR's, the 
NPRC again reported that the veteran's service medical 
records could not be found.  Finally, with regard to the 
veteran's missing service medical records, the Board notes 
that the veteran has not asserted that he was ever treated 
for, or was diagnosed with, an acquired psychiatric disorder 
during his service.  Therefore, the Board finds that the RO 
has satisfied its duty to assist under Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).

In July 1998, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a communication with the Board in 
January 1998, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (1999).  
Accordingly, the Board will proceed without further delay.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

Despite the diagnosis of PTSD, discussed below, which is 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the appellant has PTSD.  In 
particular, the post-service medical evidence includes a VA 
PTSD examination report, dated in October 1998, which 
contains an impression of dementia, chronic, mild to 
moderate.  The examiner stated that the veteran did not have 
PTSD.  In a November 1998 addendum, the examiner stated that 
he had reviewed the veteran's C-file, and that although the 
veteran had been diagnosed with PTSD by the Mental Health 
Service of Southern Oklahoma (MHCSO), the veteran did not 
have PTSD.  

The Board finds that the October 1998 VA PTSD examination 
report, and the accompanying addendum, are highly probative 
evidence which shows that the veteran does not have PTSD.  
This report was based on a review of the claims file, to 
include the records pertaining to the sole diagnosis of PTSD 
discussed below, and it includes an account of the veteran's 
life history and subjective complaints.  It is accompanied by 
objective clinical findings and a rationalized explanation.  
The examiner specifically ruled out PTSD.  The Board points 
out that the examiner's conclusion is consistent with his 
impression as set forth in a previous VA PTSD examination 
report, dated in August 1997.  This report contains an 
impression of dementia, mild.  Finally, the Board points out 
that the claims file contains VA outpatient treatment 
reports, dated in 1987, and a VA outpatient report, dated in 
March 1991, which are entirely silent as to PTSD.  

In reaching this decision, the Board has considered the 
diagnosis of PTSD as found in MHCSO records.  These records 
consist of a letter, dated in August 1998, and a psychosocial 
survey, dated in July 1998, which indicate that the veteran 
began receiving treatment for PTSD related to his service 
beginning in February 1997.  However, the Board notes that 
the veteran does not appear to actually have had ongoing 
treatment at MHCSO.  Specifically, as pointed out by the VA 
examiner in the October 1998 PTSD report, the veteran's 
"treatment" at MHCSO actually consisted of a single 
evaluation only, with no follow-up treatment.  The Board 
further points out that the VA examiner reviewed the MHCSO 
records, and provided a rationalized explanation for his 
determination that the veteran does not 

have PTSD, and that the correct diagnosis is dementia.  The 
Board therefore finds that the probative value of the MHCSO 
evidence indicating that the appellant has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
appellant does not have PTSD.  This evidence indicates that 
the appellant has dementia.  The appellant's claim for 
service connection for PTSD therefore fails on the basis that 
all elements required for such a showing have not been met, 
and that the evidence shows that the appellant does not have 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

While the Board has considered the written testimony of the 
appellant, the Board points out that although the arguments 
and reported symptoms have been noted, the issue in this case 
ultimately rests upon interpretations of medical evidence and 
conclusions as to the appellant's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry are not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for PTSD is not warranted.  To that 
extent, the appellant's contentions are unsupported by 
persuasive evidence. 

As a final matter, the Board notes that a VA income statement 
(VA Form 21-527) dated in May 1988, indicates that the 
veteran was receiving benefits from the Social Security 
Administration (SSA).  However, the Board has determined that 
this claim may be fully and fairly adjudicated without 
obtaining the veteran's SSA records.  The veteran's service 
connection claim has been denied because the preponderance of 
the evidence is against the claim that he has PTSD.  The 
veteran was born in 1920, and there is no indication that the 
SSA's grant of benefits was related to PTSD or that the SSA's 
records otherwise contain information relevant to this issue.  
In addition, the veteran has not identified the SSA's records 
as pertinent to his claim.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically 

identified documents that, by their description would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

